Citation Nr: 0823430	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to June 
1947.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant contends that the cause of the veteran's death 
is related to an injury that the veteran incurred during 
service.  Specifically, the appellant argues that the 
veteran's inservice right peroneal nerve damage caused him to 
have a right dropped foot, which caused him to trip and fall, 
which resulted in his death.  The veteran's death certificate 
lists his cause of death as a spinal cord injury due to or as 
a consequence of a fall.

Historically, the veteran served in the Army from February 
1944 to June 1947.  A review of his service medical records 
reveals that, in December 1945 while flying a plane, the 
veteran flew into the side of a mountain, resulting in a 
fractured jaw, dislocation of the right hip, fractured nose, 
fracture and dislocation of the left thumb, extensive 
lacerations of the face, and a laceration of the left middle 
finger.  The veteran's service medical records further reveal 
that he developed a complete peroneal nerve paralysis on the 
right side as a result of his right hip dislocation.  Prior 
to his death, service connection was in effect for complete 
paralysis of the right common peroneal nerve, fracture of the 
left middle finger with ankylosis, proximal phalanx, and 
fracture of the left thumb, proximal phalanx.

The veteran died in February 2004, at the age of 82.  As 
noted above, the immediate cause of the veteran's death was 
identified on his death certificate as a spinal cord injury 
due to or as a consequence of a fall.  Other significant 
conditions contributing to the veteran's death but not 
resulting in the underlying cause were identified as 
arteriosclerosis, cardiovascular disease, and diabetes 
mellitus.  An autopsy was not performed.

In this case, a private medical treatment record from August 
2003 reveals that the veteran was "disabled for cognitive 
capabilities, judgment, safety, self-care and mobility 
secondary to multifactorial issues" including "right ankle 
dorsiflexion weakness secondary to an injury in 1945 which 
caused perineal nerve damage."  The report also states that 
the veteran's "falls are related, according to his family, 
to increasing shuffling gait combined with the fact that he 
has had a right footdrop since the mid 1940's, secondary to 
an airplane (B-17) accident."  Another private medical 
treatment record from August 2003 reveals that the veteran 
injured his head after he slipped and fell at home.  The 
report further notes that the veteran fell very frequently 
due to a foot drop on his right side.  

The private medical treatment records indicate that the 
reason for the veteran's fall might be related to a right 
foot drop, which may have been a result of his 
service-connected complete paralysis of the right common 
peroneal nerve.  For that reason, a VA opinion specifically 
addressing whether there is a causal relationship between the 
cause of the veteran's death and a service-connected 
disorder, should been obtained.  38 C.F.R. § 3.159 (2007).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  Specifically, the Court held that 
the third element, indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  McLendon, 20 
Vet. App. at 83.  The Court further held that types of 
evidence that "indicate" that a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  Id. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include 
competent evidence that provides a 
relationship between the veteran's death 
and a service-connected disorder, to 
include postservice medical, both VA and 
non-VA, treatment records of his 
service-connected disorders from service 
discharge to the date of his death.  The 
appellant must be informed that she can 
also identify or submit nonmedical 
indications of the veteran's 
service-connected disorders that were 
independently observed or verified.  
Based on the appellant's response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  The RO must notify the appellant that 
it is her responsibility to cooperate in 
the development of the claim.  The 
consequences for failure to cooperate 
with the development of the claim without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  

2.  Thereafter, the RO must obtain a VA 
medical opinion, prepared by a 
neurologist, as to whether a 
service-connected disorder either caused 
or contributed substantially or 
materially to the cause of his death, to 
include whether the veteran's service-
connected paralysis of the right common 
peroneal nerve was the principal cause of 
death or a contributory cause of death.  
The claims file must be made available 
to, and reviewed by, the VA neurologist 
in conjunction with the requested 
opinion.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed. 

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
appellant.  After the appellant has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

